Citation Nr: 0307340	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  97-16 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for somatoform 
disorder with headaches, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to service connection for residuals of 
bilateral frostbite of the feet.  

3.  Entitlement to service connection for bilateral defective 
vision, claimed as diplopia.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to 
December 1945.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a January 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which denied the veteran's claims 
of entitlement to service connection for bilateral defective 
vision and residuals of frostbite of the feet, and an 
increased (compensable) disability rating for psychoneurosis 
manifested by headaches.  

The claim was remanded by the Board in August 2001 for 
further development.  
In December 2002, the RO recharacterized the veteran's 
service-connected psychiatric disability as somatoform 
disorder with headaches and increased the rating to 
10 percent.  In a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  There is nothing in the record showing that the 
veteran was only seeking a 10 percent rating for his service-
connected psychiatric disorder.  Further, there is no written 
withdrawal of the issue under 38 C.F.R. § 20.204.  Therefore, 
the Board will consider the increased rating issue as still 
being on appeal.  

The Board notes that the veteran's appeal originally included 
the issues of entitlement to service connection for bilateral 
defective hearing and tinnitus.  These issues were subject to 
the Board's remand in August 2001.  Following additional 
development, the RO, in a February 2003 rating decision, 
granted service connection for bilateral hearing loss and 
tinnitus, evaluated as noncompensably and 10 percent 
disabling, respectively.  The veteran was notified of this 
decision and has not filed a notice of disagreement.  
Therefore, the issue of any higher evaluation for these 
disabilities is not presently in appellate status.  See 
Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second notice of disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability].


FINDINGS OF FACT

1.  The veteran's service-connected somatoform disorder with 
headaches is manifested by mild memory loss and headaches 
caused by stress and anger, resulting in no more than 
definite social and industrial impairment.

2.  The evidence in this case does not show an exceptional or 
unusual disability picture with respect to the service-
connected psychiatric disability, so as to render impractical 
the application of the regular schedular standards.

3.  The medical evidence of record does not reflect current 
residuals of bilateral frostbite of the feet.

4.  The medical evidence of record does not demonstrate that 
the veteran suffers from bilateral defective vision which is 
related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for somatoform 
disorder with headaches have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9402 (1996); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9421 (2002).  

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met. 38 C.F.R. § 
3.321(b)(1) (2002).  


3.  Residuals of bilateral frostbite of the feet were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

4.  Bilateral defective vision was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 4.9 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially address 
matters relevant to all of the issues currently being 
decided.  The Board will then separately address each issue 
currently being decided, giving the factual background, the 
relevant VA law and regulations, an analysis of the claim, 
and a decision.

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board observes that in the February 1997 Statement of the 
Case, the RO applied the now obsolete well-groundedness 
standard to the issue of the veteran's entitlement to service 
connection for frostbite residuals.  However, in a December 
2002 Supplemental Statement of the Case, this defect was 
rectified in that the RO applied the currently applicable 
standard.  Because the RO has reviewed the veteran's claim on 
the merits, there is no prejudice to the appellant in the 
Board's review of her claim on the merits.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board will apply the current standard in adjudicating the 
veteran's claims.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the March 
1997 Statement of the Case (SOC), and the November 1999 and 
December 2002 Supplemental Statements of the Case (SSOC).  

Crucially, the veteran was notified by letter, in August 
2001, of the evidence necessary to substantiate his claims as 
well as the evidence he was expected to obtain and which 
evidence VA would obtain.  

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained.  The evidence of record includes 
available service medical records and reports of VA 
examinations.  The RO completed the development ordered in 
the Board's August 2001 remand to the extent possible.  In 
this regard, the Board notes that in correspondence dated in 
March 2001, the RO requested that the veteran submit a 
completed NA Form 13055 which would help the RO locate any 
additional service medical records.  The RO also asked that 
the veteran furnish the names and addresses of any other 
medical treatment records.  To date, no reply has been 
received from the veteran.  The Court has held that VA's duty 
to assist the veteran is "not always a one-way street" and 
that the veteran must be prepared to cooperate with VA's 
efforts to obtain all relevant evidence.  Wamhoff v. Brown, 8 
Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 
100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Board finds nothing in the new legislation indicating an 
intent to relieve the claimant of any obligation to 
cooperate.

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.

The Board notes that the RO scheduled personal hearings in 
October 1997; in January, March, July, and October 1998; and 
in January, April and July 1999; however, the veteran 
postponed each scheduled hearing.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issues on appeal.

1.  Entitlement to an increased rating for somatoform 
disorder with headaches, currently evaluated as 10 percent 
disabling.  
 
Factual background 

An October 1946 rating decision granted service connection 
for psychoneurosis, manifested by migraine-like headaches, 
evaluated as 10 percent disabling effective December 9, 1945.  
The record reflects that payments were subsequently 
discontinued effective July 1, 1946, due to the veteran's 
failure to report for review examination.  

There is no pertinent medical or other evidence for many 
decades thereafter.

A report of a VA compensation and pension examination which 
was completed in August 1995 is of record.  The veteran 
indicated that he "has headaches every time something goes 
wrong" and that he thought that his "terrible temper" brings 
on his headaches.  Mental status examination was 
unremarkable, and neurological examination disclosed no 
abnormal findings.  The diagnosis was headaches, by history.

A report of VA neurological examination conducted in October 
1999, cited a history offered by the veteran of having 
chronic life-long headaches.  The veteran described daily 
headaches, generalized for many years, and not associated 
with any photophobia, phonophobia, nausea, vomiting, or other 
neurological symptoms such as dysarthria or vertigo.  The 
pertinent diagnosis was chronic daily tension-type headaches.

The veteran was afforded a VA psychiatric examination in July 
2002.  It was noted that he was 82 years of age, was married 
and lived with his wife.  He volunteered that he had a stroke 
in 1997 and that since then he had had very little use of his 
right hand and his leg gave him problems.  He described his 
social life as "not much of it, can't get around."  In 
recalling his medical history, the veteran denied taking any 
psychotropic medications or any medication for headaches.  He 
indicated that his headaches came mostly from stress and when 
he got angry, and that they occurred perhaps every other 
week.  Mental status examination revealed that the veteran 
was well oriented to time, place and person.  There was no 
evidence of any perceptual disorder and he denied 
experiencing any perceptual disorder.  There was no evidence 
of any systemized delusional thinking and his abstract 
thinking appeared intact.  His concentration was intact.  The 
diagnoses were somatoform disorder and headaches.  A global 
assessment of functioning (GAF) score of 51 to 60 was 
assigned.  The examiner opined that the veteran became 
impaired during episodes of headaches, but was not disabled 
by them.  

In December 2002, the RO recharacterized the service-
connected psychiatric disability as somatoform disorder with 
headaches and increased the rating to 10 percent.  



Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2002).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  
Separate diagnostic codes identify the various disabilities.  
Specific schedular criteria pertaining to the two issues 
currently under consideration by the Board will be discussed 
below where applicable.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

Specific schedular criteria  

The veteran's claim of entitlement to an increased disability 
rating for his service-connected psychiatric disability was 
received by VA in July 1995.  Effective November 7, 1996, 
VA's Rating Schedule, 38 C.F.R. Part 4, was amended with 
regard to rating mental disorders, including PTSD.  See 61 
Fed. Reg. 52695 (Oct. 8, 1996) [codified at 38 C.F.R. § 
4.130].  

Because the veteran's initial and ongoing claim was filed in 
1995, before the regulatory change occurred, he is entitled 
to application of the version most favorable to him.  See, in 
general, Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); 
see also VAOPGCPREC 3-2000 (2000) [Opinion of VA General 
Counsel that the decision in Karnas is to be implemented by 
first determining whether the revised version is more 
favorable to the veteran. In so doing, it may be necessary 
for the Board to apply both the former and current versions 
of the regulation.  If the revised version of the regulation 
is more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) (West 1991), can be no earlier 
than the effective date of that change, and that the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.]

Before November 7, 1996, the VA Rating Schedule read in 
pertinent part as follows:

General Rating Formula for Psychoneurotic Disorders:

100% The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.

70% Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50% Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

30% Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

10% Less than the criteria for the 30 percent, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9402 (1996).

Words such as "considerable" were not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6 (2002).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).

With regard to the former criteria for a 100 percent 
disability rating, the Court has held that each of these 
three bases constitutes an independent basis for granting a 
100 percent schedular rating.  Thus, if the impairment 
resulting from PTSD meets any one of the three independent 
criteria required for a 100 percent rating, a 100 percent 
rating shall be awarded.  See Johnson v. Brown, 7 Vet. App. 
95 (1994).

On and after November 7, 1996, the VA Schedule for Rating 
Disabilities read in pertinent part as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9421 (2002).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

Analysis

Schedular rating

After having carefully reviewed and evaluated all the 
evidence, the Board is of the opinion that symptomatology 
associated with the veteran's service-connected somatoform 
disorder more nearly approximates the level of severity 
required for a 30 percent rating.  See 38 C.F.R. § 4.7 
(2002).  In so concluding, the Board taken the Court's 
decision in Karnas into consideration and has applied the 
former schedular criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9402 (1996).  

The Board bases its conclusion that the assignment of a 30 
percent disability rating is appropriate on the veteran's 
medical record, with emphasis upon his most recent VA 
examination in July 2002.  At that time, it was noted that 
the veteran did not have much of a social life.  His symptoms 
included mild memory loss and headaches caused by stress and 
anger.  A GAF score of 51 to 60 was assigned, which is 
indicative of moderate symptomatology.  Accordingly, the 
Board finds that the veteran's somatoform disorder with 
headaches is productive of definite social and industrial 
impairment and therefore warrants a 30 percent rating under 
the "old" criteria.  See 38 C.F.R. §4.132, Diagnostic Code 
9402 (1996); see also Hood and VAOPGCPREC 9-93, both supra.

The Board further concludes that the criteria for a 
disability evaluation of 50 percent or higher under either 
the old or current criteria has not been shown by the 
evidence of record.  The July 2002 VA psychiatric examination 
was essentially normal, except for the aforementioned mild 
memory loss.  There was no evidence of delusional or abstract 
thinking and the veteran denied experiencing any perceptual 
disorder.  The evidence does not show that the veteran has a 
flattened affect or disturbances of motivation or mood, nor 
that he has demonstrated circumstantial, circumlocutory, 
stereotyped speech, or panic attacks more than once a week.  
There is no difficulty in understanding complex commands or 
impaired judgment.  By the veteran's own admission, his 
inability to socialize is attributable to difficulty in 
getting around physically as opposed to any psychiatric 
deficit.  In addition, there is nothing in the record to 
suggest that the veteran's unemployment is due to his 
service-connected somatoform disorder as opposed to other 
factors, such as his advanced age (he is in his 80s).  

Extraschedular rating

In a November 1999 rating decision, the RO determined that 
the veteran's service-connected psychiatric disability did 
not warrant referral for extraschedular consideration.

Since the matter of an extraschedular evaluation has been 
adjudicated by the RO, the Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2001) in connection 
with the issue on appeal.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996) [the question of an extraschedular rating is a 
component of the appellant's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards. See 38 C.F.R. 
3.321(b)(1) (2001).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran or 
his representative.  Indeed, it does not appear that the 
veteran is contending that his psychiatric disability creates 
an exceptional or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his psychiatric disability.  
Indeed, it does not appear from the record that he has been 
psychiatrically hospitalized at all.  Additionally, there is 
not shown to be evidence of marked interference with 
employment due to the disability.  
There is nothing in his work history or in the current 
evidence of record to indicate that the psychiatric 
disability caused impairment with employment over and above 
that contemplated in the assigned schedular rating, now 30 
percent.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired]. 

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

In sum, for the reasons expressed above, it is the conclusion 
of the Board that the veteran is entitled to assignment of a 
30 percent schedular evaluation, and no higher, for 
somatoform disorder with headaches.  To that extent, the 
appeal is allowed.  



2.  Entitlement to service connection for residuals of 
bilateral frostbite of the feet.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §1110; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2002).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, 13 Vet. App. 9 (1999), the Court recently affirmed that 
the 38 U.S.C.A. § 1154(b) presumption only relates to the 
question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.

Factual background 

The veteran served on active duty during World War II from 
August 12, 1944 to December 8, 1945.  He served as a rifleman 
in the Rhineland and Central European campaigns from January 
8, 1945 to August 2, 1945, and was awarded the Combat 
Infantryman Badge.

The service medical records associated with the veteran's VA 
claims folder are reports of his enlistment and separation 
physical examinations.  His enlistment examination was 
pertinently negative.  His separation examination in December 
1945 was likewise pertinently negative.  There is no 
pertinent medical or other evidence for many decades 
thereafter.

During a VA neurological examination in October 1999, the 
veteran described pain in his legs when walking, left greater 
than right, and related a history of frostbite injuries to 
the feet while in service.  Examination of his gait revealed 
a right hemiparetic gait.  He could not walk on his toes or 
tandem walk.  There was no pertinent diagnosis.  

Analysis

With regard to the claim for service connection for residuals 
of bilateral frostbite of the feet, the medical evidence of 
record is negative for current findings which could be 
related to frostbite of the feet.  In order for a claimant to 
be granted service connection for a claimed disability, there 
must be evidence of a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) [service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim]; see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) [a service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability].  

Although the veteran, as a lay person, is competent under the 
law to testify about the symptoms that he has experienced or 
observed during or following service, he is not competent to 
diagnose a disability or to offer a medical opinion 
attributing a disability to service, as this requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

Even applying the provisions of 38 U.S.C.A. § 1154(b), which 
relate to combat veterans, service connection would not be 
warranted.  As noted above, the presumption of 38 U.S.C.A. § 
1154(b) only relates to the question of service incurrence; 
it does not relate to the question of whether there is a 
current disability.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for residuals of 
bilateral frostbite of the feet.  The benefit sought on 
appeal is accordingly denied.  

3.  Entitlement to service connection for bilateral defective 
vision, claimed as diplopia.  

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated.

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c), 4.9 (2001); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996) and cases cited therein.

Factual background

The service medical records include the veteran's enlistment 
examination which noted visual acuity of 20/30 in the left 
eye.  His separation examination in December 1945 disclosed 
that his visual acuity was 20/20, bilaterally.  

There is no pertinent medical or other evidence for many 
decades thereafter.

A report of a VA ophthalmologic examination conducted on 
August 8, 1995 cited the veteran's statement that he 
occasionally saw "shadow images" when working on objects 
close at hand and when driving; that one eye is short-
sighted, while the other is far-sighted; that these symptoms 
began at age 40 (i.e., in 1960).  He denied any history of 
eye trauma or surgery or any family history of blindness or 
glaucoma, but noted blackouts after a concussion in 1944-45.  
Ophthalmologic examination disclosed no abnormalities of the 
eyes. Visual acuity was 20/20 on the right and 20/80 on the 
left, corrected to 20/25 on the left.  The ophthalmologic 
diagnoses were anisometropia, a difference in the refractive 
power of the two eyes.

A report of VA examination in October 1999 noted the 
veteran's complaint of deteriorating vision for many years, 
with constant diplopia.  The pertinent diagnosis was 
nonspecific visual complaints.

On VA eye examination in September 2002, the veteran 
complained of blurred vision in your left eye and "ghost 
images" when he read.  Following appropriate testing, the 
diagnoses were anisometropia and visually significant 
cataracts, left eye greater than right, not related to active 
duty.  

Analysis

With regard to the claim for service connection for bilateral 
defective vision, the September 2002 VA examination included 
a diagnosis of anisometropia, which is unequal refractive 
error of the eyes.  As noted by the Board above, congenital 
or developmental defects, such as refractive error of the 
eye, are not diseases or injuries within the meaning of 
applicable legislation.  See 38 C.F.R. § 3.303(c).  Thus, to 
the extent that the veteran is seeking entitlement to service 
connection for bilateral defective vision attributable to 
anisometropia, this component of the claim must be denied.    

In regards to the cataracts noted at the 2002 VA eye 
examination, the examiner opined that they were unrelated to 
service.  There is no medical evidence to contradict this 
opinion.  The presumption of 38 U.S.C.A. § 1154(b) does not 
relate to the question of whether there is a relationship 
between an in-service event and the current disability.  See 
Libertine, supra.  As noted above, the veteran is not 
competent to offer a medical opinion attributing a disability 
to service.  Espiritu.

Applying the Hickson analysis, Hickson element (1), current 
disability, is met as to cataracts but not as to refractive 
effort, for reasons explained above.  Hickson element (1), 
in-service incurrence, is not met.  Hickson element (3), 
medical nexus, is not met also. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection for bilateral 
defective vision.  The benefit sought on appeal is 
accordingly denied.  


ORDER

Entitlement to a 30 percent rating for somatoform disorder 
with headaches is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  

Entitlement to service connection for residuals of bilateral 
frostbite of the feet is denied. 

Entitlement to service connection for bilateral defective 
vision, claimed as diplopia, is denied.  


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

